Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/2021 has been entered.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/14/2021 and 1/21/2021 have been considered by the examiner. Initialed copies accompany this action.
Response to Amendment
	Claims 1, 2, 4-12, 14, and 18-32 are pending.
The previous rejection of claims 25-32 under 35 U.S.C. 103 as obvious over Osako et al. (US 2006/0038304) is withdrawn in view of applicant's amendment.
The previous rejection of claims 1, 2, 4, 11, 12, 14, 20, and 22-24 under 35 U.S.C. 103 as being unpatentable over Albaugh et al. (CN104854176) is withdrawn in view of applicant's amendment.
The previous rejection of claims 1, 2, 4-9, 11, 12, 14, 25-32 under 35 U.S.C. 103 as obvious over Gao et al. (US2013/0306916) in view of Osako or Albaugh is withdrawn in view of applicant's amendment. 
The previous rejection of claims 1, 2, 4-6, 8-12, 18-19, and 24-32 under 35 U.S.C. 103 as being unpatentable over Bai et al. (US 2011/0133330) in view of Osako or Albaugh is withdrawn in view of applicant's amendment.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
Claims 1, 2, 4-12, 14, and 18-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially free of silver" in claim 1 is a relative term which renders the claim indefinite.  The term "substantially free of silver" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The scope of the term is not understood even when read in light of the specification.
Claims 25, 27, 29 recites “the particulated filler includes particles greater than 5µm but not less than 1µm”.  Such recitation is confusing because “greater than 5µm” would also include “not less than 1µm”.  It is unclear which recitation “greater than 5µm” or “not less than 1µm” would set forth the metes and bounds of the particulated filler.
Claim 4 recites the limitation "formulation of claim 3" and “said polymerizable monomer” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 3 had been cancelled.

Claim Rejections - 35 USC § 102/103
Claims 25, 27, and 29 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Li et al. (CN101775205, cited on the IDS filed 1/14/2021).  The machine translation is used for the rejection purposes.
Regarding claims 25, 27, and 29, Li discloses a conductive rubber composition comprising about 5 up to about 50 wt % of one or more polymerizable monomers that does not include a polyvinyl acetal resin (polymeric resin, para 0009-10, 0020-21; silicone rubber, para 0052), about 45 up to about 95 wt % of a particulated filler including particulated nickel (gold-plated spherical conductive nickel powder, para 0052) , particulated, conductive non-nickel-containing filler (carbon black, , para 0052), the particulated filler includes particles having a particle size mainly distributed between 10-12 microns (para 0023) and does not include silver, wherein at least 50% by weight of the particulated filler is nickel-containing filler (See Examples 4-7).  Li does not disclose wherein said composition, upon curing thereof, has a volume resistivity in the range of about 10-5 up to about 10 Ohm.cm. However, given that the composition of Li comprises of all the claimed components within the claimed ranges, a person having an ordinary skill in the art would reasonably expect the composition of Li to have the claimed volume resistivity because it has been held that "products of identical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 II. The claims would have been obvious over the teachings of the reference because the law held that product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. 
 The recitation of "a conductive ink", a conductive die attach film", or “a conductive die attach paste" are recitations of the intended use of the claimed invention, it must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Claim Rejections - 35 USC § 103
Claims 1, 2, 4, 8, 9, 12, 24-32 are rejected under 35 U.S.C. 103 as obvious over Capote et al. (US2006/0194920).  
Regarding claims 1 and 2, Capote discloses a conductive adhesive composition that is suited for die attachment (abstract), the composition comprising about 5 up to about 50 wt % of an organic matrix that does not include a polyvinyl acetal resin (thermally curable adhesive flux composition, para 0091), about 45 up to about 95 wt % of a particulated filler (metal powder, para 0091), the particulated filler includes particulated nickel alloy (high melting point metal, para 0087) , particulated, conductive non-nickel-containing filler (low melting point metal, para 0088), wherein at least 50% by weight of the particulated filler is nickel-containing filler (para 0087).  Capote does not disclose wherein said composition, upon curing thereof, has a volume resistivity in the range of about 10-5 up to about 10 Ohm.cm and the coefficient of thermal expansion (CTE) is compatible with silicon wafers to which it may be applied. However, given that the composition of Li comprises of all the claimed components within the claimed ranges, a person having an ordinary skill in the art would reasonably expect the composition of Capote to have the claimed volume resistivity and CTE because it has been held that "products of identical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the 
Regarding claims 4 and 9, Capote discloses the organic matrix is a resin selected from the group consisting of epoxies, phenolics, novalacs (both phenolic and cresolic), polyurethanes, polyimides, bismaleimides, maleimides, cyanate esters, polyvinyl alcohols, polyesters, and polyureas. Preferred resins include materials selected from the group consisting of bisphenol A diglycidyl ether, bisphenol F diglycidyl ether, 1,4-cyclohexanedimethanol diglycidyl ether, 3,4-epoxycyclohexylmethyl 3,4-epoxycyclohexanecarboxylate, N,N-diglycidyl-4-glycidyl-oxyaniline, and mixtures thereof (para 0065).
Regarding claim 8, Capote discloses the organic matrix includes one or more components selected from the group consisting of 1,6-Hexanediol Diacrylate, 1,6-Hexanediol Dimethacrylate, tris[2-(acryloxy)ethyl]isocyanurate, Trimethylolpropane Trimethacrylate, Ethoxylated Bisphenol Diacrylate and mixtures thereof (para 0069).
Regarding claim 8, Capote discloses the organic matrix includes cyanate esters (
Regarding claim 11, Capote discloses the organic matrix further comprises fluxing agents, curing agents (para 0054, 66-67).

Regarding claim 24, Capote discloses about 70 up to about 95 wt% of the particulated filler is nickel-containing filler (para 0087).
Regarding claims 25, 27, and 29, Capote discloses a conductive adhesive composition that is suited for die attachment (abstract), the composition comprising about 5 up to about 50 wt % of one or more polymerizable monomers that does not include a polyvinyl acetal resin (thermally curable adhesive flux composition, para 0091), about 45 up to about 95 wt % of a particulated filler (metal powder, para 0091), the particulated filler includes particulated nickel or nickel alloy (high melting point metal, para 0087) , particulated, conductive non-nickel-containing filler (low melting point metal, para 0088), wherein at least 50% by weight of the particulated filler is nickel-containing filler (para 0087) and the particulated filler includes particles greater than 5 µm (para 0086).  Capote does not disclose wherein said composition, upon curing thereof, has a volume resistivity in the range of about 10-5 up to about 10 Ohm.cm and the coefficient of thermal expansion (CTE) is compatible with silicon wafers to which it may be applied. However, given that the composition of Li comprises of all the claimed components within the claimed ranges, a person having an ordinary skill in the art would reasonably expect the composition of Capote to have the claimed volume resistivity and CTE because it has been held that "products of identical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 II. The claims would have been obvious over the teachings of the reference because the law held that product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. See In re Wertheim 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575,16 USPQ2d 1934 (Fed. Cir. 0073).  
Regarding claims 26, 28, and 30, Capote discloses the polymerizable mononer is selected from the group consisting of epoxies, phenolics, novalacs (both phenolic and cresolic), polyurethanes, polyimides, bismaleimides, maleimides, cyanate esters, polyvinyl alcohols, polyesters, and polyureas. Preferred resins include materials selected from the group consisting of bisphenol A diglycidyl ether, bisphenol F diglycidyl ether, 1,4-cyclohexanedimethanol diglycidyl ether, 3,4-epoxycyclohexylmethyl 3,4-epoxycyclohexanecarboxylate, N,N-diglycidyl-4-glycidyl-oxyaniline, and mixtures thereof (para 0065) and a curing agent selected from an amine, an acid, an anhydride, a dicyl, an imidazole, or a peroxide (para 0066 and 0067) in a range of about 0.1 to 10 wt% (para 0072, 0081-82).
Regarding claim 31, Capote discloses an assembly comprising a first article permanently adhered to a second article by a cured aliquot of a formulation according to claim 1 (para 0093-99).
Regarding claim 32, Capote discloses a method for adhesively attaching a first article to a second article, said method comprising: applying an aliquot of the formulation of claim 1 to said first article, bringing said first and second articles into intimate contact to form an assembly wherein said first article and said second article are separated only by the formulation applied in step (a), and thereafter, subjecting said assembly to conditions suitable to cure said formulation (para 0093-99).
Claims 5-9, and 14 are rejected under 35 U.S.C. 103 as obvious over Capote as applied to above, and further in view of Gao et al. (US2013/0306916).
Capote discloses the organic matrix is selected from bismaleimides, maleimides, epoxies, acrylate, and mixtures thereof (para 0065).  Gao discloses a conductive adhesive composition, wherein 
Claims 5-8, 18 and 19 are rejected under 35 U.S.C. 103 as obvious over Capote as applied to above, and further in view of Bai et al. (US 2011/0133330).
Capote discloses the organic matrix is selected from bismaleimides, maleimides, epoxies, acrylate, and mixtures thereof (para 0065).  Bai discloses a conductive adhesive composition, wherein the composition comprises resins including maleimide, nadimide, or itaconamide meets the claimed structures (para 0020-0026), (meth)acrylate is selected from the group consisting of monofunctional (meth)acrylates, difunctional (meth)acrylates, trifunctional (meth)acrylates, polyfunctional (meth)acrylates, and mixtures of any two or more thereof (para 0109-10), and conductive fillers including nickel, gold, cobalt, copper and alloys thereof that can be in flake forms having a surface area of about 0.15 to 5.0 m.sup.2/g and a tap density of about 0.4 up to about 5.5 g/cc (para 0135).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have used the resins and flake conductive fillers taught by Bai in the conductive composition of Capote, in order to form a conductive adhesive which is curable at a low temperature at relative short period of time as suggested by Bai (abstract).
Claim 10 is rejected under 35 U.S.C. 103 as obvious over Capote as applied to above, and further in view of Takano (US 2050222330).

Claims 20-23 are rejected under 35 U.S. C. 103 as being unpatentable over Capote as applied to above, and further in view of Ahn et al. (US 2007/0246245) and Shanmugavelayutham et al. (Bull. Mater. Sci., Vol. 27, No. 5, October2004, pp. 453-457).
Capote discloses conductive compositions as described above and are incorporated herein by reference. The references fail to disclose the fillers surface are mechanically/chemically treated. Ahn discloses the surface of the metal particles maybe coated with a lubricant such as a fatty acid or a fatty acid ester (para 0058). Shanmugavelayutham discloses surface treating nickel powder using plasma processing (abstract). Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to treat the filler surface to obtain powder having to prevent the powder from cold welding or forming large agglomerates, as suggested by Ahn (para 0058) and Shanmugavelayutham (Conclusions, pages 456-57).
Response to Arguments
Applicant’s arguments filed 12/9/2020 have been considered but are moot because the arguments do not apply to the new ground of rejections presented in this action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDUNG D NGUYEN whose telephone number is (571)270-5455.  The examiner can normally be reached on M-Th: 10a-3p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAIDUNG D NGUYEN/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
5/7/2021